Exhibit 10.1 REVOLVING LINE OF CREDIT AGREEMENT This Revolving Line of Credit Agreement (the "AGREEMENT") is made and entered into in this 29th day of February 2008, by and between Sands Brothers Venture Capital III, LLC ("LENDER"), and XA, Inc., a Nevada Corporation, with a business address of 875 North Michigan Avenue, Suite 2626, Chicago, Illinois, 60611 (the "BORROWER") and The Experiential Agency, Inc., an Illinois corporation, with a business address of 875 North Michigan Avenue, Suite 2626, Chicago, Illinois, 60611 (the “SUBSIDIARY”) each a “PARTY” and collectively the “PARTIES.” In consideration of the mutual covenants and agreements contained herein, which the Parties each acknowledge receipt of, the Parties agree as follows: 1.LINE OF CREDIT. Lender hereby establishes for a period extending to June 29, 2008 (the "MATURITY DATE") a revolving line of credit (the "CREDIT LINE") for Borrower in the principal amount of Two Hundred Thousand Dollars ($200,000.00) (the "CREDIT LIMIT"). In connection herewith, Borrower shall execute and deliver to Lender a Promissory Note in the initial amount of One Hundred Thousand Dollars ($100,000) (the “INITIAL ADVANCE,” and the “NOTE,” a copy of which is attached hereto as Exhibit A), which amount shall be payable to Borrower immediately upon the Parties entry into this Agreement.Any additional funds advanced by Lender to Borrower from time to time, pursuant the terms of this Agreement (each an “ADVANCE”) shall be evidenced by a Promissory Note, substantially similar to the Note (the “FURTHER NOTES”). 2.ADVANCES. Any request for an Advance may be made from time to time and in such amounts as Borrower may choose; provided, however, any requested Advance will not, when added to the outstanding principal balance of all previous Advances, exceed the Credit Limit.
